—Judgment (denominated an *189order), Supreme Court, New York County (Stuart Cohen, J.), entered January 5, 1994, which denied petitioner’s CPLR article 78 petition seeking reinstatement as a probationary employee with retroactive pay to the time of his termination, unanimously affirmed, without costs.
Respondent’s decision to terminate petitioner’s employment as a probationary employee two days before his probationary period expired is not subject to annulment by the court, petitioner having failed to demonstrate the determination was made in bad faith, for a constitutionally impermissible purpose or in violation of statutory or decisional law (Thomas v City of New York, 169 AD2d 496). Indeed, we agree with the IAS Court that the record demonstrated a material basis for respondent’s conclusion that petitioner filed a false report concerning an incident involving excessive force by a fellow correction officer upon an inmate. Concur—Rosenberger, J. P., Ellerin, Wallach and Tom, JJ.